Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-6 are the dependent claims under consideration in this Office Action.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          The claim language “separating means for separating” and “edge locating means for locating” and “spreading means for spreading” and “discharge means for discharging”  are being interpreted  under 35 U.S.C. 112(f).
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by McCabe (2008/0092415).
          McCabe teaches an automatic cloth spreading machine comprising a separating means section, an edge locating means section, a spreading means section and a discharge section.  The separating means section, including temporary lifting devices, is provided for separating individual articles of laundry one by one from each other which reside in a pile or piles.  The edge locating means is provided for aligning and locating (via clamp 32) a corner and an edge of the article as it is clamped, dragged, aligned and spread onto or placed on a conveyor (paragraph 45 and 46, for example).  The spreading means is provided for spreading the article in preparation for moving to a processing machine (paragraph 23 or figures 1-4, for example).  The discharging means section is provided for moving or discharging the spread article to a downstream location (surface 52 or paragraph 59, for example).  The separating section includes at least two bins or troughs 12a and 12b, paragraph 26) for accommodating piles of articles.  Clamps 14a and 14b are provided for clamping onto and separating each article from each other and from the pile.  The clamps perform clamping, raising the article and then passing the article by clamps 20a and 20b in preparation for dragging the article tom a main conveyor for edge aligning and spreading.  The multiple clamps or cloth handling devices, each, perform the same process which includes multiple-step processes for simultaneously picking articles and separating them from the pile of articles. The clamps perform steps and are sequentially acted on by clamps 20a and 20b for moving the articles away from the clamps 14a and 14b and then each article is moved to the main conveyor 30.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sielermann et al. illustrate two movable separating clamps for picking cloth from a pile and including multi step processes.  Sjostrom illustrates a cloth spreader including multiple separators for presenting articles to a spreading machine. Takahashi illustrates a separating and spreading arrangement.  Rosenfeld, Yano and McCabe ‘198 and ‘856 and ‘972 and Ueda et al. Yano illustrate multiple separating means for picking and raising articles from a pile and feeding these to a processing apparatus. 
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732